Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/8/2019 has been considered.  However, it is noted that the instant specification mentions “related art,” where such appears to provide for many details of the step of…learning a web traffic by using a hexadecimal, with the most notable difference being the use of a hexadecimal.  However, the IDS submission has not apparently provided the related art (the IDS refers to only one reference, which does not match the description of the related art, though this is the document cited in paragraph [0009]).  Further, the use of the term “related art” does not present that this is admitted art.  Applicant should submit the known related art in an information disclosure statement (even if such document would not constitute prior art) and/or state that the “related art” is prior art (and thus would be generally known prior to the effective filing date of the instant application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the instant claim recites “a step of” before each step of the instant method, where such Claim limitation appears to invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  More specifically, the recitations of the steps appear to amount to little more than the steps, themselves (See, for example, the disclosure corresponding to Figure 2).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as it is unclear what specific acts are performed with regard to each step.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, with regard to claim 1, the instant claim presents “deep learning machine 1,” “deep learning machine 2,” and “deep learning machine 3,” where it is unclear if these deep learning machines are different machines or the same machine, especially when considering that claim recites “two or more deep learning machines,” which explicitly allows for two machines, while three machines are listed (Though, it is noted that the instant claim does not recite that the deep learning machine 2 and 3 are members of the deep learning machine, though this appears to be implied, where it is further unclear if these deep learning machines are part of the group of two or more deep learning machines.).  It is recommended that Applicant amend the instant claim to provide three or more deep learning machines or a plurality of deep learning machines, then recite “a first deep learning machine of the deep learning machines” and corresponding language for each of the other two machines.  
Further, with regard to claim 1, the instant claim provides that a character string of the web traffic is encoded with UTF-8 hexadecimal, then the character string is converted into an image.  The literal language of the claim would have the original character string converted to hexadecimal as well as the image, where the result would be a hexadecimal encoding and a separate image that was converted from the original string, not from the hexadecimal, though the intention appears to be that the hexadecimal encoded character string is converted into an image.
 Further with regard to claim 1, the instant claim recites “deep learning the image” in the step of converting the character string into an image.  It is unclear what is meant exactly by “deep learning the image.”  It would appear that the image is used by the deep learning machines to learn the traffic.
Further, with regard to claim 1, the claim presents that the steps of learning the web traffic by using a hexadecimal/using a weight are completely different steps, where the incremental learning would not involve the hexadecimal and image conversions.  It is unclear what data is actually used for the incremental learning, such as whether this relates to the images from the first step or if the data is completely different data (in which case, the deep learning of the web traffic would have no relation to the incremental learning, and would not necessarily be involved in the step of claim 2).
Further, with regard to claim 1, the instant claim presents “a step of the deep learning machines learning the web traffic by using an incremental learning using a weight” where it is unclear where any learning (training) occurs using the weights.  Instead, it would appear that data is used to train the machines, then the machines are tested using known data, and weights are applied to the machines, where the weights do not actually appear to relate to the learning/training, itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-2009-0079330 (Lee) in view of US 2018/0097822 (Huang), US 2012/0239731 (Shyamsunder), and US 2017/0093648 (ElArabaway).
With regard to claim 1, Lee discloses a deep learning method in which hexadecimal image conversion and incremental learning for web traffic learning are applied, the deep learning method comprising: 
a step of a learning machine learning a web traffic (Lee: Abstract.  Packet information is converted to an image pattern to be learned.); and 
wherein the step of each of the at least two or more learning machines learning the web traffic by using the hexadecimal comprises: 
a step of each of the deep learning machines converting the character string into an image and learning the image (Lee: Abstract.  Packet information is converted to an image pattern to be learned.), 
Lee fails to disclose, but Huang teaches that the learning is deep learning (Huang: Paragraph [0014]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize deep learning as deep learning provides more capability versus other machine learning techniques, including SVM.
Lee fails to teach, but Shyamsunder teaches:
that the step of learning a web traffic is by using a hexadecimal and a step of, when the web traffic is received, each of the deep learning machines encoding a character string of the web traffic with UTF-8 hexadecimal (Shyamsunder: Paragraph [0064].  Official Notice is taken that the use of UTF-8 hexadecimal for encoding text to hexadecimal was well-known in the art (where Shyamsunder uses hexadecimal for encoding text).).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to encode a character string of the web traffic (as a note, there is no requirement as to what the character string is, or even that it is a complete portion of a specified portion (e.g. URL) of the header) to allow for the accurate evaluation/use of different characters without discarding information (Shyamsunder: Paragraph [0064]).
Lee fails to teach, but ElArabaway teaches:
that two or more deep learning machines learn the web traffic, and a step of the deep learning machines learning the web traffic by using an incremental learning using a weight (ElArabaway: Paragraph [0046]), 
wherein the step of learning the web traffic by using the incremental learning comprises: 
a step of a deep learning machine 1 of the deep learning machines learning first to third week data, a deep learning machine 2 learning second to fourth week data and a deep learning machine 3 learning third to fifth week data to thereby overlap the data to be learned by the deep learning machines (ElArabaway: Paragraph [0046].  It is noted that first, second, third, fourth, and fifth do not necessarily denote separate weeks without an explicit/implicit recitation of this.  Further, there is no requirement that the machine 1 does not learn from fourth to fifth week data, machine 2 does not learn from first and fifth week data, and machine 3 does not learn from first and second week data (in other words, the machines are not learning only from the recited weeks).  Thus, providing the same sets of training data or training data from the same time frames would meet the requirements of the instant claim.), 
a step of setting a weight for each of the deep learning machines by using a result of the test (ElArabaway: Paragraph [0046].  The plural machines are used, with their confidence values used as weights.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to use plural deep learning machines with respective weights assigned based on testing (confidence values) to provide a more accurate determination, where different machines would potentially classify traffic different, where a consensus/vote using multiple machines would reduce the likelihood of misclassification by a single machine.
Further, Lee fails to disclose, but Official Notice is taken that it would have been well-known in the art at the time of filing to a step of testing the deep learning machines by using some data, for which determination has been already made by an administrator, of the fifth week data (more specifically, the use of validation data, such as data that has been evaluated by a human user (administrator) to determine confidences associated with machine learning algorithms was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to test the algorithms using administrator determined data to accurately evaluate the accuracy of the different algorithms, thus providing appropriate confidence values for the weighting of ElArabaway. 


With regard to claim 2, Lee in view of Shyamsunder and ElArabaway teaches a step of the deep learning machines, to which the weights are respectively set, detecting a web traffic attack (Lee: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444